Citation Nr: 1133488	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial evaluation in excess of 10 percent for service-connected scoliosis, vertebral back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 until July 2004.


This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for scoliosis, vertebral back pain and assigned a 10 percent evaluation effective July 24, 2004.  

In January 2009 and May 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  Specifically, the RO/AMC was directed to schedule the Veteran for an appropriate VA examination to determine the severity of his lumbar spine disability.  While the Veteran appeared for a VA spine examination in November 2010, he did not undergo an actual examination.  At the time of the examination, he reported that he returned to active duty.  He seemed to express a desire to withdraw his appeal for an increased rating.   

Thereafter, in March 2011, the RO contacted the Veteran, at which time he reported that he was still on active duty.  He expressed his intentions to withdraw his claim for an increased rating for his lumbar back disability.  However, the Veteran did not submit a written notice of withdrawal as to his claim.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  Subsequently, the Board received written notice from the Veteran's accredited representative that he was no longer on active duty and that he wished to purse his appeal.  As the Veteran has not withdrawn his claim, the claim for an initial increased rating for a lumbar back disability is still in appellate status and will be addressed in the Remand below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Initially, the Board notes, that, as discussed in the Introduction herein, the Veteran had active duty service from July 2001 to July 2004.  However, following his February 2005 substantive appeal (VA Form 9), he informed VA that he had returned to active duty in May 2005.  While it appears the Veteran is no longer on active duty, it is not entirely clear as to the exact dates of his most recent period of active duty service.  That said, even though compensation shall not be paid during any period in which a Veteran receives active service pay (see 38 C.F.R. § 3.700), VA General Counsel has held that VA should process claims of Veterans who are currently on active duty in the same fashion as it would have for Veterans who did not return to active duty.  VAOPGCPREC 10-2004 (Sept. 21, 2004); 72 Fed. Reg. 5,801 (2007).  Accordingly, an attempt should be made to verify the Veteran's most recent period of active service.  In so doing, the RO/AMC shall obtain any additional service treatment records for that period, to include entrance and separation examinations, and any VA and private medical treatment records that have not been associated with the claims file.

As noted above, the Veteran's claim was remanded in January 2009 and May 2010 so that the Veteran could be afforded an appropriate VA examination to determine the severity of his lumbar spine disability.  While the Veteran appeared for a VA spine examination in November 2010, he did not undergo an actual examination as he reported that he had returned to active duty.  Thereafter, the Board received written notice from the Veteran's accredited representative that he was no longer on active duty and that he wished to purse his appeal.  No further attempts have been made to schedule the Veteran for a VA examination with respect to his claim.


The VA's Office of General Counsel held in VAOPGCPREC 10-2004 (Sept. 21, 2004) that a Veteran's reentry on active duty would not provide a basis for denying the Veteran's claim without taking the required action.  The General Counsel advised that in cases where a Veteran reenters active duty while claims for VA benefits are pending, VA necessarily may defer its action on the claim until such time as the required actions can be taken.  More importantly, the General Counsel concluded that VA generally may not deny a claim solely because the claimant's return to active duty temporarily prevents VA from conducting an examination.  See VAOPGCPREC 10-2004 , pages 5-9.
Given the Veteran's return to active duty in 2005, the RO should have deferred the Veteran's claim and made an attempt to schedule the Veteran for a VA examination following his release from his active duty.  In this regard, the January 2009 and May 2010 Remands conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Thus, in order to comply with the Board's previous Remands, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  Therefore, the Veteran must be afforded an appropriate VA examination to assess the severity of the claimed disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall clarify through the National Personnel Records Center (NPRC) and any other appropriate sources the dates of the Veteran's current period of active duty, including the date that such active duty began and ended.

Thereafter, and only after it has been confirmed that the Veteran is no longer on active duty, the AMC/RO should obtain service treatment records from his most recent period of active duty, particularly entrance and separation examination reports and reports of clinical evaluations.  Copies of all such available documents should be associated with the Veteran's claims file.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.

2.  The RO/AMC shall contact the Veteran and request that he provide a list of all VA medical facilities where he has received medical treatment and the names of all private medical facilities and physicians who have treated him for his service-connected lumbar back disability.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the Veteran that are not currently associated with the claims file must be obtained by the RO, following the receipt of any necessary authorizations from the Veteran, and must be associated with the claims file.

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current extent and severity of any orthopedic and neurologic impairment related to the Veteran's lumbar back disability.  The Veteran shall be provided sufficient advance written notice of when and where the examination should be held.  The Veteran's claims file shall be made available to and reviewed by the examiner.

The examiner should identify all orthopedic and neurologic pathology related to the Veteran's service-connected lumbar back disability.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigue, and incoordination present.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

All findings and conclusions shall be fully explained.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be provided.

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


